Citation Nr: 0842574	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  00-07 579	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for right ankle injury 
residuals with traumatic arthritis, currently evaluated as 
20% disabling.

2.  Entitlement to an increased rating for left great toe 
laceration residuals with partial amputation, currently 
evaluated as 10% disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (T/R).


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from February 1970 to December 
1971, September 1972 to August 1974, and November 1974 to 
December 1976.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a May 1997 rating action that denied 
ratings in excess of 10% each for right ankle injury 
residuals with traumatic arthritis and left great toe 
laceration residuals with partial amputation, and an April 
1998 rating action that denied a T/R.  

By decision of September 1998, the Board granted a 20% rating 
for right ankle injury residuals with traumatic arthritis, 
and that was implemented by rating action of May 1999; the 
matter of a rating in excess of 20% remained for appellate 
consideration.

By decision of March 2001, the Board remanded the T/R issue 
to the RO for further development of the evidence and for due 
process development.

By decision of April 2003, the Board remanded all 3 issues on 
appeal to the RO for further development of the evidence and 
for due process development.

By decision of June 2003, the Board denied a T/R, a rating in 
excess of 20% for right ankle injury residuals with traumatic 
arthritis, and a rating in excess of 10% for left great toe 
laceration residuals with partial amputation.  The veteran 
appealed the denials to the U.S. Court of Appeals for 
Veterans Claims (Court).  By March 2004 Order, the Court 
vacated the Board's June 2003 decision and remanded the 
matters to the Board for compliance with the instructions 
contained in a March 2004 Joint Motion to Remand of the 
Appellant and the VA Secretary.

By decisions of July 2004 and February 2005, the Board 
remanded the issues on appeal to the RO for further 
development of the evidence and for due process development.

By decision of October 2005, the Board granted a 30% rating 
for right ankle injury residuals with traumatic arthritis, 
and denied a T/R and a rating in excess of 10% for left great 
toe laceration residuals with partial amputation.  The 
veteran appealed the Board decision to the Court.  By March 
2007 Memorandum Decision, the Court vacated the Board's 
October 2005 decision and remanded the matters to the Board 
for readjudication.

By decision of February 2008, the Board remanded the issues 
on appeal to the RO for further development of the evidence 
and for due process development.

For the reasons expressed below, the matters on appeal are 
again being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant when further action on his part is required.

REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002) (38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)), the Board finds 
that all notice and development action needed to render a 
fair decision on the claims on appeal has not been 
accomplished.

Subsequent to the issuance of the last Supplemental Statement 
of the Case (SSOC in July 2008, the veteran and his putative 
representative from the Veterans of Foreign Wars of the U.S. 
(VFW) submitted additional medical and lay evidence in 
connection with his claims, but did not waive the veteran's 
right to have this evidence initially reviewed by the RO.  
38 C.F.R. § 20.1304(c) (2008) provides that any pertinent 
evidence submitted by an appellant which is accepted by the 
Board must be referred to the RO for review, unless this 
procedural right is waived by the appellant or 
representative.  Under the circumstances, the Board finds 
that this case must be remanded to the RO for readjudication 
with initial consideration of that additional evidence prior 
to a Board decision on appeal.

With respect to the veteran's putative representative, the 
Board notes that a VFW representative at the RO indicated in 
July 2008 that he was acting with the veteran's power of 
attorney (POA), and he submitted VA Form 646 with written 
argument in support of the veteran's claims in August 2008.  
The RO in July 2008 mailed the VFW a copy of the most recent 
SSOC.  However, appellate review discloses that the claims 
folder does not contain the veteran's signed POA in favor of 
the VFW, and the Board finds that such document must be 
associated with the record prior to accepting the VFW as the 
veteran's accredited representative in these claims on 
appeal.

Appellate review of the evidentiary record indicates that the 
veteran's right ankle disability may have worsened since the 
last comprehensive VA examination in May 2005.  Whereas on 
May 2006 VA outpatient podiatric evaluation the veteran's 
status post right foot subtalar joint fusion was assessed to 
be healed without sequelae, the veteran complained of 
increased right ankle pain, stiffness, and swelling and 
balance problems when seen again in July, and the assessment 
was changed to status post right foot subtalar joint fusion, 
unhealed with failure of fusion.  The veteran was advised to 
consider re-operation to remove the remaining screw and re-
perform arthrodesis for the right foot subtalar joint.  On 
October 2006 podiatric evaluation, the veteran stated that 
his right ankle pain had become so intense that he was ready 
for surgical intervention.  On November 2006 and January 2007 
podiatric evaluations, the veteran indicated that he was 
interested in having removal of the symptomatic hardware and 
revision of the subtalar joint arthrodesis with a bone graft 
and external fixation, but in February 2007 he cancelled the 
planned surgery, and instead opted to continue conservative 
treatment.  On June 2008 VA outpatient orthopedic evaluation, 
the veteran complained of continued pain and instability of 
the right foot and ankle, and chronic right ankle swelling, 
and the examining physician felt that he might benefit from 
revision of the subtalar fusion for apparent nonunion.  On 
July 2008 orthopedic follow-up, the veteran's ambulation was 
noted to be limited, and he mostly used a wheelchair.  The 
assessment was severe right foot/ankle pain with history of 
failed subtalar fusion.  Neurologic testing was planned for 
August, followed by reconsideration of the question of 
whether revision subtalar fusion would benefit the veteran.       

Moreover, the record is unclear as to whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to prevent him from securing and following any 
substantially-gainful employment.  Where the record does not 
adequately reveal the current state of disability, the 
fulfillment of the duty to assist includes providing a 
thorough and contemporaneous medical examination that 
considers the claimant's prior medical examinations and 
treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  The VA is 
required to schedule an examination whenever evidence 
indicates that there has been a material change in disability 
or that the current rating may be incorrect.  38 C.F.R. 
§ 3.327(a) (2007); see Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Inadequate medical evaluation 
frustrates judicial review.  Hicks v. Brown,  8 Vet. 
App. 417, 422 (1995).  In this case, the duty to assist 
requires that the appellant be afforded a VA orthopedic 
examination to determine the current degree of severity of 
his service-connected lower extremity disabilities and 
whether they currently prevent him from securing or following 
a substantially gainful occupation.  Under the circumstances, 
the Board finds that this case must be remanded to the RO to 
obtain a new VA orthopedic examination to resolve the 
increased rating and T/R issues on appeal.  

The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, shall result in 
denial of his claims.  See 38 C.F.R.  § 3.655(b) (2008).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

On remand, the RO should also obtain all records of 
outstanding podiatric, orthopedic, and neurologic testing and 
evaluation of the veteran for his right ankle injury and left 
great toe laceration residuals at the Jesse Brown VA Medical 
Center (VAMC) in Chicago, Illinois from July 2008 up to the 
present time.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration thereof, regardless of 
whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Moreover, under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal records should continue 
until either the records are received or notification is 
provided that further efforts to obtain such records would be 
futile.  See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should associate with the 
claims folder a proper POA signed by the 
veteran and designating the VFW as his 
accredited representative in his VA 
claims.

2.  The RO should obtain from the Jesse 
Brown VAMC in Chicago, Illinois copies of 
all records of outstanding podiatric, 
orthopedic, and neurologic testing and 
evaluation of the veteran for his right 
ankle injury and left great toe 
laceration residuals from July 2008 up to 
the present time.  In requesting these 
records, the RO should follow the current 
procedures prescribed in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims folder.

3.  If any records sought are not 
obtained, the RO should notify the 
appellant and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses received have been associated 
with the claims folder, the RO should 
arrange for the veteran to undergo a VA 
orthopedic examination by a physician to 
determine the degree of severity of his 
right ankle injury and left great toe 
laceration residuals and how they impair 
him industrially.  The entire claims 
folder must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions.  All indicated studies and 
tests (to include X-rays, if deemed 
appropriate) should be accomplished, and 
all clinical findings should be reported 
in detail and correlated to a specific 
diagnosis.  

All clinical findings, including (a) 
range of motion studies of the right 
ankle, expressed in degrees;           
(b) whether there is any ankylosis of the 
right ankle, and if so, at what angle of 
plantar flexion or dorsiflexion;   (c) 
whether the partial amputation of the 
left great toe includes the removal of 
the metatarsal head, or is without 
metatarsal involvement; and (d) whether 
there is loss of use of either foot, 
should be reported in detail.  The doctor 
should specifically comment as to whether 
the veteran's right ankle injury 
residuals may best be characterized as 
moderate, moderately-severe, or severe.  
He should also render an opinion for the 
record as to whether the veteran's 
service-connected right ankle and left 
great toe disabilities alone render him 
unable to obtain or retain substantially-
gainful employment.  



The examiner should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the right ankle and left 
foot.  If pain on motion is observed, he 
should indicate the point at which pain 
begins.  He should indicate whether, and 
to what extent, the veteran experiences 
likely functional loss of the right ankle 
and left foot due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion. 

The physician must set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.

8.  Unless the benefits sought on appeal 
are granted to the veteran's 
satisfaction, the RO must furnish him and 
his representative an appropriate SSOC 
that includes clear reasons and bases for 
all determinations, and affords him the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See                
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

